Case 19-33756-sgj11 Doc 26 Filed 11/06/19                         Entered 11/06/19 11:40:56      Page 1 of 4



Andrew B. Zollinger, State Bar No. 24063944              Thomas R. Califano (pro hac vice admission pending)
DLA Piper LLP (US)                                       DLA Piper LLP (US)
1900 North Pearl Street, Suite 2200                      1251 Avenue of the Americas
Dallas, Texas 75201                                      New York, New York 10020-1104
Telephone: (214) 743-4500                                Telephone: (212) 335-4500
Facsimile: (214) 743-4545                                Facsimile: (212) 335-4501
E-mail: andrew.zollinger@dlapiper.com                    E-mail: thomas.califano@dlapiper.com

Proposed Counsel for the Debtor                          Rachel Nanes (pro hac vice admission pending)
                                                         DLA Piper LLP (US)
                                                         200 South Biscayne Boulevard, Suite 2500
                                                         Miami, Florida 33131
                                                         Telephone: (305) 423-8563
                                                         Facsimile: (305) 675-8206
                                                         E-mail: rachel.nanes@dlapiper.com

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

In re:                                                     §
                                                           §          CHAPTER 11
TARRANT COUNTY SENIOR LIVING                               §
CENTER, INC.1                                              §          CASE NO. 19-33756 (SGJ)
                                                           §
                             Debtor.                       §

                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                    FOR HEARING ON NOVEMBER 7, 2019 AT 9:30 A.M. (CST)

MATTERS GOING FORWARD

1.         Notice of Designation as Complex Chapter 11 Bankruptcy Case [Docket No. 3]

           Status: This matter is going forward.

2.         Motion of the Debtor for Order (I) Extending Time for Debtor to File Its Schedules and
           Statements and (II) Permanently Waiving Same Upon Confirmation of Debtor’s
           Prepackaged Plan of Reorganization [Docket No. 4];

           Status: This matter is going forward.

3.         Debtor’s Application for Authorization to Employ and Retain Epiq Corporate
           Restructuring, LLC, as Notice, Claims, and Solicitation Agent, Effective Nunc Pro Tunc
           to the Petition Date [Docket No. 5];

           Status: This matter is going forward.
1
     The last four digits of the Debtor’s federal tax identification number are 8602.


EAST\164177409.2
Case 19-33756-sgj11 Doc 26 Filed 11/06/19          Entered 11/06/19 11:40:56      Page 2 of 4



4.     Motion of the Debtor for Entry of an Order Authorizing the Implementation of
       Procedures to Maintain and Protect Confidential Resident and Patient Information
       [Docket No. 6];

       Status: This matter is going forward.

5.     Motion of the Debtor for Entry of Interim and Final Orders Authorizing (I) Continued
       Use of Existing Cash Management System, (II) Maintenance of Existing Bank Accounts,
       (III) Continued Use of Existing Business Forms, and (IV) An Extension of Time to
       Comply with 11 U.S.C. § 345(b) Deposit and Investment Requirements [Docket No. 7];

       Status: This matter is going forward.

6.     Motion of the Debtor for Entry of an Order (I) Authorizing the Debtor to (A) Escrow
       Postpetition Entrance Fees in Its Existing Entrance Fee Escrow Account and (B) Refund
       Postpetition Entrance Fees Under Certain Circumstances During the Chapter 11 Case;
       and (II) Granting Related Relief [Docket No. 8];

       Status: This matter is going forward.

7.     Motion of the Debtor for Interim and Final Orders Authorizing (I) the Debtor to Pay
       Certain Prepetition Salaries, Wages, and Compensation, (II) the Continuation of
       Employee Benefit Programs and (III) Directing Banks to Honor and Process Checks and
       Transfers Related to Such Employee Obligations [Docket No. 9];

       Status: This matter is going forward.

8.     Motion of the Debtor for Entry of Interim and Final Orders Authorizing the Debtor to
       Pay Certain Prepetition Taxes [Docket No. 10];

       Status: This matter is going forward.

9.     Motion of the Debtor for Entry of Interim and Final Orders (I) Prohibiting Utility
       Providers from Altering, Refusing or Discontinuing Service, (II) Deeming the Utility
       Providers Adequately Assured of Future Performance, and (III) Establishing Procedures
       for Determining Requests for Additional Adequate Assurance [Docket No. 11];

       Status: This matter is going forward.

10.    Motion of the Debtor for Entry of Interim and Final Orders (I) Authorizing the Debtor to
       (A) Maintain Existing Insurance Policies and Pay All Insurance Obligations Arising
       Thereunder and (B) Renew, Revise, Extend, Supplement, Change or Enter Into New
       Insurance Policies, and (II) Granting Certain Related Relief [Docket No. 12];

       Status: This matter is going forward.




                                               2
EAST\164177409.2
Case 19-33756-sgj11 Doc 26 Filed 11/06/19            Entered 11/06/19 11:40:56   Page 3 of 4



11.    Motion of the Debtor for Entry of Interim and Final Orders Authorizing, But Not
       Directing, the Debtor to Continue Its Prepetition Business Operations, Policies, and
       Practices and Pay Related Claims in the Ordinary Course of Business on a Postpetition
       Basis [Docket No. 13];

       Status: This matter is going forward.

12.    Motion of the Debtor for Interim and Final Orders (I) Authorizing the Debtor to Use the
       Cash Collateral of UMB Bank, N.A., as Trustee; (II) Providing UMB Bank, N.A., as
       Trustee, Adequate Protection; and (III) Modifying the Automatic Stay [Docket No. 14];
       and

       Status: This matter is going forward.

13.    Debtor’s Motion for Entry of an Order (I) Scheduling Combined Hearing on (A)
       Adequacy of Disclosure Statement and (B) Confirmation of Prepackaged Plan; (II)
       Fixing Deadline to Object to Disclosure Statement and Prepackaged Plan; (III)
       Approving Prepetition Solicitation Procedures and Form and Manner of Notice of
       Commencement, Combined Hearing, and Objection Deadline; (IV) Conditionally
       Directing the United States Trustee Not To Convene Section 341(A) Meeting of
       Creditors; and (V) Granting Related Relief [Docket No. 15].

       Status: This matter is going forward.

Dated: November 6, 2019                    DLA PIPER LLP (US)
       Dallas, Texas
                                           By: /s/ Andrew B. Zollinger
                                           Andrew B. Zollinger, State Bar No. 24063944
                                           DLA Piper LLP (US)
                                           1900 North Pearl Street, Suite 2200
                                           Dallas, Texas 75201
                                           Telephone: (214) 743-4500
                                           Facsimile: (214) 743-4545
                                           E-mail: andrew.zollinger@dlapiper.com

                                           - and -

                                           Thomas R. Califano (pro hac vice admission
                                           pending)
                                           DLA Piper LLP (US)
                                           1251 Avenue of the Americas
                                           New York, New York 10020-1104
                                           Telephone: (212) 335-4500
                                           Facsimile: (212) 335-4501
                                           E-mail: thomas.califano@dlapiper.com

                                           - and -

                                               3
EAST\164177409.2
Case 19-33756-sgj11 Doc 26 Filed 11/06/19   Entered 11/06/19 11:40:56     Page 4 of 4



                                     Rachel Nanes (pro hac vice admission pending)
                                     DLA Piper LLP (US)
                                     200 South Biscayne Boulevard, Suite 2500
                                     Miami, Florida 33131
                                     Telephone: (305) 423-8563
                                     Facsimile: (305) 675-8206
                                     E-mail: rachel.nanes@dlapiper.com

                                     Proposed Counsel for the Debtor




                                        4
EAST\164177409.2
